Exhibit 10.29

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made this
              day of April, 2006, by and between VICORP Restaurants, Inc., a
Colorado corporation (the “Company”), and TIM CASEY (“Executive”).

WHEREAS, the Company and its subsidiaries are engaged in the business of (i)
operating and managing family dining restaurants and enterprises and (ii)
conducting such other activities as are undertaken from time to time by the
Company, VI Acquisition Corp., a Delaware corporation (the “Parent”), and each
of their subsidiaries as a result of future acquisitions, or
otherwise(collectively, the “Business”);

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, as the President, Bakers Square Division, of the
Company; and

WHEREAS, the Company and Executive desire to enter into this Employment
Agreement to evidence the terms and conditions of such employment.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Employment Agreement, the parties agree as follows:

1.             Employment.  The Company hereby agrees to employ Executive as
President, Bakers Square Division, of the Company, and Executive hereby agrees
to accept such employment and agrees to act as President, Bakers Square
Division, of the Company, all in accordance with the terms and conditions of
this Employment Agreement.  Executive hereby represents and warrants that
neither Executive’s entry into this Employment Agreement nor Executive’s
performance of Executive’s obligations hereunder will conflict with or result in
a breach of the terms, conditions or provisions of any other agreement or
obligation of any nature to which Executive is a party or by which Executive is
bound, including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement entered into by Executive.

2.             Term of Employment and Automatic Renewal.  The term of
Executive’s employment under this Employment Agreement will commence on the date
of this Employment Agreement and will continue until the third (3rd) anniversary
of the date of this Employment Agreement (the “Initial Employment Period”).  THE
INITIAL EMPLOYMENT PERIOD AND ANY RENEWAL EMPLOYMENT PERIOD (AS DEFINED HEREIN)
SHALL AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND CONDITIONS
CONTAINED HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (EACH, A “RENEWAL EMPLOYMENT
PERIOD”), UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF THE INITIAL
EMPLOYMENT PERIOD OR ANY RENEWAL EMPLOYMENT PERIOD, AS THE CASE MAY BE, EITHER
PARTY SHALL GIVE WRITTEN NOTICE TO THE OTHER PARTY OF ITS


--------------------------------------------------------------------------------


ELECTION TO TERMINATE THIS EMPLOYMENT AGREEMENT.  The Initial Employment Period
and the Renewal Employment Periods are hereinafter referred to as the
“Employment Period.”  Notwithstanding anything to the contrary contained herein,
the Employment Period is subject to earlier termination pursuant to Section 11
below.

3.             Position and Responsibilities.  Executive shall report to and be
subject to the direction of the Chief Executive Officer of the Company. 
Executive shall perform and discharge such duties and responsibilities for the
Company as the Chief Executive Officer may from time to time reasonably assign
Executive.  Executive understands and acknowledges that such duties shall be
subject to revision and modification by the Chief Executive Officer upon
reasonable notice to Executive.  During the Employment Period, Executive shall
devote Executive’s full business time, attention, skill and efforts to the
performance of Executive’s duties herein, and shall perform the duties and carry
out the responsibilities assigned to Executive, to the best of Executive’s
ability, in a diligent, trustworthy and businesslike manner for the purpose of
advancing the Company.  Executive acknowledges that Executive’s duties and
responsibilities will require Executive’s full-time business efforts and agrees
that during the Employment Period, Executive will not engage in any outside
business activities that conflict with his obligations under this Employment
Agreement.


4.             COMPENSATION.

(a)           Base Salary.  During the Employment Period, the Company shall pay
to Executive a base salary at the rate of $250,000 per year (the “Base Salary”),
less applicable tax withholding, payable at the Company’s regular employee
payroll intervals.  Executive’s performance shall be reviewed annually and the
Base Salary may be increased at the Company’s sole discretion.

(b)           Discretionary Bonus.  During the Employment Period, Executive
shall be eligible to earn an annual bonus targeted at forty percent (40%) of his
Base Salary prorated for time of service upon the achievement of the following: 
i) 50% of the bonus will be based upon the Company’s Corporate Bonus Plan; ii)
50% of bonus will be based upon Bakers Square EBITDA versus plan for the full
periods of fiscal year 2006 during which the Executive is employed.

(c)           Supplemental Bonus.  Executive shall be eligible to earn a
supplemental bonus of $50,000, based upon criteria to be jointly developed
between the Company and Executive during the first 60 days of employment,
covering the period through the end of fiscal 2007.

(d)           Stock.  Pursuant to that certain senior management agreement to be
entered into between Parent and the Executive (the “Management Agreement”), the
Executive will purchase certain shares of capital stock of Parent (the
“Executive Stock”), which shares of Executive Stock shall be subject to certain
vesting, repurchase and other obligations and restrictions set forth in the
Management Agreement, the Registration Rights Agreement and that certain
stockholders agreement entered into among Parent, Executive, the Investors (as
defined in a stock purchase agreement among Parent, Investors and certain
executives of the Company) and certain other shareholders of Parent (the
“Stockholders Agreement”).

2


--------------------------------------------------------------------------------



5.             BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE WILL BE
ENTITLED TO RECEIVE THE SAME EMPLOYMENT BENEFITS PROVIDED TO OTHER SENIOR
EXECUTIVE OFFICERS OF THE COMPANY (SUBJECT TO ANY APPLICABLE WAITING PERIODS,
ELIGIBILITY REQUIREMENTS, OR OTHER RESTRICTIONS), WHICH BENEFITS MAY INCLUDE
INSURANCE (MEDICAL, DENTAL, LIFE, DISABILITY), RETIREMENT PLANS AND PROFIT
SHARING PLANS.


6.             EXPENSES.  THE COMPANY, IN ACCORDANCE WITH POLICIES AND PRACTICES
ESTABLISHED FROM TIME TO TIME, WILL PAY OR REIMBURSE EXECUTIVE FOR ALL EXPENSES
(INCLUDING TRAVEL AND CELL PHONE EXPENSES) REASONABLY INCURRED BY EXECUTIVE
DURING THE EMPLOYMENT PERIOD IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S
DUTIES UNDER THIS EMPLOYMENT AGREEMENT, PROVIDED THAT EXECUTIVE SHALL PROVIDE TO
THE COMPANY DOCUMENTATION OR EVIDENCE OF EXPENSES FOR WHICH EXECUTIVE SEEKS
REIMBURSEMENT.  IN ADDITION, UPON THE DELIVERY BY EXECUTIVE TO THE COMPANY OF A
DETAILED DESCRIPTION OF SUCH EXPENSES, THE COMPANY AGREES TO REIMBURSE EXECUTIVE
FOR THE FOLLOWING REASONABLE RELOCATION EXPENSES ACTUALLY INCURRED IN CONNECTION
WITH THE EXECUTIVE’S RELOCATION TO THE DENVER, COLORADO METROPOLITAN AREA:

(i)            broker fees incurred in connection with the sale of Executive’s
current home;

(ii)           reasonable moving expenses (including transportation of
automobiles to Colorado) for the belongings of Executive and his family incurred
in connection with the purchase of Executive’s new home in Colorado;

(iii)          temporary housing in Colorado, if needed, up to a maximum of five
(5) months.

In addition to the foregoing, the Company shall pay the Executive a relocation
bonus of Five Thousand Dollars ($5,000.00) to cover any incidental relocation
expenses not otherwise covered herein, to be paid in a single sum on or about
the Executive’s first day of employment.


7.             VACATION.  EXECUTIVE SHALL BE ENTITLED TO VACATION AT THE RATE OF
FOUR (4) WEEKS PER YEAR TO BE ACCRUED AND TAKEN IN ACCORDANCE WITH THE COMPANY’S
VACATION POLICY FROM TIME TO TIME IN EFFECT.  VACATION WHICH IS ACCRUED BUT NOT
USED IN A GIVEN YEAR WILL BE FORFEITED AS OF THE END OF THAT YEAR.


8.             CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION AGREEMENT.    ON
THE DATE HEREOF, EXECUTIVE SHALL EXECUTE A CONFIDENTIALITY, INVENTIONS AND
NON-SOLICITATION AGREEMENT, IN THE FORM OF EXHIBIT A ATTACHED HERETO AND MADE A
PART HEREOF (THE “CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION AGREEMENT”).


9.             RESTRICTIVE COVENANTS.


(A)           EXECUTIVE’S ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT:
(I) PARENT AND THE COMPANY ARE AND WILL BE ENGAGED IN THE BUSINESS DURING THE
EMPLOYMENT PERIOD AND THEREAFTER; (II) PARENT AND THE COMPANY ARE AND WILL BE
ACTIVELY ENGAGED IN THE BUSINESS THROUGHOUT THE WORLD; (III) EXECUTIVE IS ONE OF
A LIMITED NUMBER OF PERSONS WHO WILL BE DEVELOPING THE BUSINESS; (IV) EXECUTIVE
WILL OCCUPY A POSITION OF TRUST AND CONFIDENCE WITH THE COMPANY AFTER THE DATE
OF THIS EMPLOYMENT AGREEMENT AND DURING THE EMPLOYMENT PERIOD

3


--------------------------------------------------------------------------------



EXECUTIVE WILL BECOME FAMILIAR WITH PARENT’S AND THE COMPANY’S AND EACH OF THEIR
SUBSIDIARIES’ AND PORTFOLIO COMPANIES (COLLECTIVELY, THE “GROUP”) TRADE SECRETS
AND WITH OTHER PROPRIETARY AND CONFIDENTIAL INFORMATION CONCERNING THE GROUP AND
THE BUSINESS (AND THE OTHER BUSINESSES OF THE GROUP); (V) THE AGREEMENTS AND
COVENANTS CONTAINED IN THIS SECTION 9 ARE ESSENTIAL TO PROTECT THE GROUP AND THE
GOODWILL OF THE BUSINESS AND ARE A CONDITION PRECEDENT TO THE COMPANY ENTERING
INTO THIS EMPLOYMENT AGREEMENT; (VI) EXECUTIVE’S EMPLOYMENT WITH THE COMPANY HAS
SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND PARENT AND THE
COMPANY WOULD BE IRREPARABLY DAMAGED IF EXECUTIVE WERE TO PROVIDE SERVICES TO
ANY PERSON OR ENTITY IN VIOLATION OF THE PROVISIONS OF THIS EMPLOYMENT
AGREEMENT; AND (VII) EXECUTIVE HAS MEANS TO SUPPORT EXECUTIVE AND EXECUTIVE’S
DEPENDENTS OTHER THAN BY ENGAGING IN THE BUSINESS, AND THE PROVISIONS OF THIS
SECTION 9 WILL NOT IMPAIR SUCH ABILITY.


(B)           RESTRICTIONS.  EXECUTIVE WILL NOT, DURING THE RESTRICTED PERIOD
(AS DEFINED BELOW), ANYWHERE IN NORTH AMERICA (THE “RESTRICTED TERRITORY”),
DIRECTLY OR INDIRECTLY (WHETHER AS AN OWNER, PARTNER, SHAREHOLDER, AGENT,
OFFICER, DIRECTOR, EMPLOYEE, INDEPENDENT CONTRACTOR, CONSULTANT, OR OTHERWISE)
OWN, OPERATE, MANAGE, CONTROL, INVEST IN, PERFORM SERVICES FOR, OR ENGAGE OR
PARTICIPATE IN ANY MANNER IN, OR RENDER SERVICES TO (ALONE OR IN ASSOCIATION
WITH ANY PERSON OR ENTITY) OR OTHERWISE ASSIST ANY PERSON OR ENTITY IN, THE
FOLLOWING ENTITIES, OR IN ANY ENTITY OR ENTITIES DIRECTLY OR INDIRECTLY RELATED
TO THE FOLLOWING ENTITIES:  BOB EVANS’; IHOP; DENNY’S; PERKIN’S; MARIE
CALLENDER’S; MIMI’S; CRACKER BARREL; COCO’S; AND CARROWS.

The term “Restricted Period” means the period of time from the date of this
Employment Agreement until one (1) year after the termination for any reason of
Executive’s employment relationship with the Group or any successor thereto
(whether pursuant to a written agreement or otherwise, including any Renewal
Employment Period under this Employment Agreement).  The Restricted Period shall
be extended for a period equal to any time period that Executive is in violation
of Section 9.  Nothing contained in Section 9(b) above shall be construed to
prevent Executive from investing in the stock of any competing corporation
listed on a national securities exchange or traded in the over-the-counter
market, but only if Executive is not involved in the business of said
corporation and if Executive and Executive’s associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
one percent (1%) of the stock of such corporation.


(C)           SCOPE/SEVERABILITY.  THE PARTIES ACKNOWLEDGE THAT THE BUSINESS OF
PARENT AND THE COMPANY IS AND WILL BE NATIONAL IN SCOPE AND THUS THE COVENANTS
IN THIS SECTION 9 WOULD BE INEFFECTIVE IF THE COVENANTS WERE TO BE LIMITED TO A
PARTICULAR GEOGRAPHIC AREA.  IF ANY COURT OF COMPETENT JURISDICTION AT ANY TIME
DEEMS THE RESTRICTED PERIOD UNREASONABLY LENGTHY, OR THE RESTRICTED TERRITORY
UNREASONABLY EXTENSIVE, OR ANY OF THE COVENANTS SET FORTH IN THIS SECTION 9 NOT
FULLY ENFORCEABLE, THE OTHER PROVISIONS OF THIS SECTION 9, AND THIS EMPLOYMENT
AGREEMENT IN GENERAL, WILL NEVERTHELESS STAND AND TO THE FULL EXTENT CONSISTENT
WITH LAW CONTINUE IN FULL FORCE AND EFFECT, AND IT IS THE INTENTION AND DESIRE
OF THE PARTIES THAT THE COURT TREAT ANY PROVISIONS OF THIS EMPLOYMENT AGREEMENT
WHICH ARE NOT FULLY ENFORCEABLE AS HAVING BEEN MODIFIED TO THE EXTENT DEEMED
NECESSARY BY THE COURT TO RENDER THEM REASONABLE AND ENFORCEABLE AND THAT THE
COURT ENFORCE THEM TO SUCH EXTENT (FOR EXAMPLE, THAT THE RESTRICTED PERIOD BE
DEEMED TO BE THE LONGEST PERIOD PERMISSIBLE BY LAW, BUT NOT IN EXCESS OF THE
LENGTH PROVIDED FOR IN SECTION 9(B),

4


--------------------------------------------------------------------------------



AND THE RESTRICTED TERRITORY BE DEEMED TO COMPRISE THE LARGEST TERRITORY
PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES BUT NOT IN EXCESS OF THE TERRITORY
PROVIDED FOR IN SECTION 9(B)).


10.           EQUITABLE REMEDIES.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS AND COVENANTS SET FORTH IN THECONFIDENTIALITY, INVENTIONS AND
NON-SOLICITATION AGREEMENT AND IN SECTION 9 OF THIS EMPLOYMENT AGREEMENT ARE
REASONABLE AND NECESSARY FOR THE PROTECTION OF PARENT’S AND THE COMPANY’S
BUSINESS INTERESTS, THAT IRREPARABLE INJURY WILL RESULT TO PARENT AND THE
COMPANY IF EXECUTIVE BREACHES ANY OF THE TERMS OF SAID COVENANTS, AND THAT IN
THE EVENT OF EXECUTIVE’S ACTUAL OR THREATENED BREACH OF ANY SUCH COVENANTS,
PARENT AND THE COMPANY WILL HAVE NO ADEQUATE REMEDY AT LAW.  EXECUTIVE
ACCORDINGLY AGREES THAT, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH BY
EXECUTIVE OF ANY OF SAID COVENANTS, PARENT AND THE COMPANY WILL BE ENTITLED TO
IMMEDIATE INJUNCTIVE AND OTHER EQUITABLE RELIEF, WITHOUT BOND AND WITHOUT THE
NECESSITY OF SHOWING ACTUAL MONETARY DAMAGES.  NOTHING IN THIS SECTION 10 WILL
BE CONSTRUED AS PROHIBITING PARENT OR THE COMPANY FROM PURSUING ANY OTHER
REMEDIES AVAILABLE TO THEM FOR SUCH BREACH OR THREATENED BREACH, INCLUDING THE
RECOVERY OF ANY DAMAGES THAT THEY ARE ABLE TO PROVE.


11.           TERMINATION.  NOTWITHSTANDING ANYTHING IN SECTION 2 OF THIS
EMPLOYMENT AGREEMENT TO THE CONTRARY, EXECUTIVE’S SERVICES SHALL TERMINATE UPON
THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:


(A)           DEATH.  THE EMPLOYMENT PERIOD WILL TERMINATE IMMEDIATELY UPON THE
DEATH OF EXECUTIVE.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO THIS
SECTION 11(A), THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO EXECUTIVE (OR HIS
ESTATE) EXCEPT FOR BASE SALARY AND BENEFITS ACCRUED THROUGH THE DATE OF
TERMINATION.


(B)           DUE CAUSE.  THE COMPANY MAY TERMINATE THE EMPLOYMENT PERIOD
IMMEDIATELY UPON WRITTEN NOTICE TO EXECUTIVE FOR DUE CAUSE.  THE FOLLOWING
EVENTS WILL BE DEEMED TO CONSTITUTE “DUE CAUSE”:


(I)                                     EXECUTIVE’S BREACH OF ANY OF EXECUTIVE’S
OBLIGATIONS UNDER THE CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION
AGREEMENT, THIS EMPLOYMENT AGREEMENT, THE MANAGEMENT AGREEMENT, THE REGISTRATION
RIGHTS AGREEMENT OR THE STOCKHOLDERS AGREEMENT; OR


(II)                                  EXECUTIVE’S NEGLECT OF, WILLFUL MISCONDUCT
IN CONNECTION WITH THE PERFORMANCE OF, OR REFUSAL TO PERFORM EXECUTIVE’S DUTIES
IN ACCORDANCE WITH SECTION 3 OF THIS EMPLOYMENT AGREEMENT, WHICH, IN THE CASE OF
NEGLECT OR REFUSAL TO PERFORM, HAS NOT BEEN CURED TO THE COMPANY’S GOOD FAITH
SATISFACTION WITHIN THIRTY (30) DAYS AFTER EXECUTIVE HAS BEEN PROVIDED WRITTEN
NOTICE OF THE SAME AND THE CORRECTIVE ACTION REQUIRED BY THE COMPANY; OR


(III)                               EXECUTIVE’S ENGAGEMENT IN ANY CONDUCT WHICH
INJURES THE INTEGRITY OR REPUTATION OF THE COMPANY OR WHICH IMPUGNS EXECUTIVE’S
OWN INTEGRITY OR REPUTATION SO AS TO CAUSE EXECUTIVE TO BE UNFIT TO ACT IN THE
CAPACITY OF PRESIDENT, BAKERS SQUARE DIVISION OF THE COMPANY; OR

5


--------------------------------------------------------------------------------



(IV)                              THE EXECUTIVE’S COMMISSION OF AN ACT OR ACTS
CONSTITUTING A FELONY, OR ANY OTHER ACT OR ACTS INVOLVING DISHONESTY, DISLOYALTY
OR FRAUD AGAINST THE COMPANY.

If the Employment Period is terminated pursuant to this Section 11(b), the
Company shall have no further obligation to Executive except for Base Salary and
benefits accrued through the date of termination.

(c)           Permanent Disability.  The Company may terminate the Employment
Period upon the Permanent Disability (as defined below) of the Executive.  For
purposes of this Employment Agreement, the term “Permanent Disability” shall
mean that Executive is entitled to benefits under the Company’s long-term
disability plan, or if no such plan exists, if the Executive is unable to
perform, by reason of physical or mental incapacity, the essential functions of
his position for ninety (90) or more days in any one hundred twenty (120) day
period.  If the Employment Period is terminated pursuant to this Section
11(c),the Company shall have no further obligations to Executive except for Base
Salary and benefits accrued through the date of termination.


(D)           TERMINATION BY THE COMPANY WITHOUT DUE CAUSE.  THE COMPANY MAY
TERMINATE THE EMPLOYMENT PERIOD WITHOUT DUE CAUSE UPON THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO THIS SECTION
11(D), THEN EXECUTIVE WILL BE ENTITLED TO RECEIVE AS SEVERANCE PAY HIS BASE
SALARY AT THE ANNUAL RATE THEN IN EFFECT FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING THE TERMINATION OF HIS EMPLOYMENT (THE “SEVERANCE PERIOD”), PAYABLE IN
ACCORDANCE WITH THE COMPANY’S PAYROLL POLICY FROM TIME TO TIME IN EFFECT.  UPON
A TERMINATION UNDER THIS SECTION 11(D), THE COMPANY MAY ELECT, WITHIN THIRTY
(30) DAYS OF THE TERMINATION OF THE EMPLOYMENT PERIOD, TO EXTEND THE DURATION OF
THE RESTRICTED PERIOD FOR UP TO AN ADDITIONAL TWELVE (12) MONTH PERIOD BY SO
NOTIFYING EXECUTIVE.  IF THE COMPANY ELECTS TO EXTEND THE RESTRICTED PERIOD, THE
AMOUNT OF SEVERANCE PAY SHALL BE INCREASED BY ONE-TWELFTH (1/12) OF HIS BASE
SALARY, AT THE ANNUAL RATE THEN IN EFFECT, FOR EACH MONTH BY WHICH THE
RESTRICTED PERIOD IS EXTENDED.  IN ADDITION, IF THE EXECUTIVE ELECTS COBRA
CONTINUATION COVERAGE, THE COMPANY SHALL PAY FOR SUCH COVERAGE THROUGH THE
SEVERANCE PERIOD AT THE SAME RATE AS IT PAYS FOR HEALTH INSURANCE COVERAGE FOR
ITS ACTIVE EMPLOYEES (WITH THE EXECUTIVE REQUIRED TO PAY FOR ANY EMPLOYEE PAID
PORTION OF SUCH COVERAGE).  NOTHING HEREIN PROVIDED, HOWEVER, SHALL BE CONSTRUED
TO EXTEND THE PERIOD OF TIME OVER WHICH SUCH COBRA CONTINUATION COVERAGE
OTHERWISE MAY BE PROVIDED TO THE EXECUTIVE AND/OR HER DEPENDENTS. 
NOTWITHSTANDING THE ABOVE, EXECUTIVE SHALL RECEIVE SUCH AMOUNTS ONLY IF
EXECUTIVE IS NOT IN MATERIAL BREACH OF ANY OF THE PROVISIONS OF THE
CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION AGREEMENT AND SECTION 9 OF THIS
EMPLOYMENT AGREEMENT AND HAS COMPLIED WITH SECTION 11(F) OF THIS EMPLOYMENT
AGREEMENT.


(E)           VOLUNTARY RESIGNATION BY EXECUTIVE.  EXECUTIVE MAY TERMINATE THE
EMPLOYMENT PERIOD AT ANY TIME FOR ANY REASON UPON THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE.   IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO THIS
SECTION 11(E), THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO EXECUTIVE EXCEPT
FOR BASE SALARY AND BENEFITS ACCRUED THROUGH THE DATE OF TERMINATION; PROVIDED,
HOWEVER, THAT IF EXECUTIVE IS TERMINATING THE EMPLOYMENT PERIOD FOR GOOD REASON
(AS DEFINED BELOW), THEN EXECUTIVE WILL BE ENTITLED TO RECEIVE THE SEVERANCE
BENEFITS ON THE TERMS AND SUBJECT TO ALL OF THE CONDITIONS AND RIGHTS AS
DESCRIBED IN SECTION 11(D).  THE

6


--------------------------------------------------------------------------------



FOLLOWING EVENTS WILL BE DEEMED “GOOD REASON” FOR WHICH EXECUTIVE MAY TERMINATE
THE EMPLOYMENT PERIOD AND RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN SECTION
11(D):


(I)                                     A MATERIAL DIMINUTION OF THE EXECUTIVE’S
DUTIES, RESPONSIBILITIES, POSITION OR TITLE AFTER NOTICE TO THE COMPANY AND A
THIRTY (30) DAY OPPORTUNITY TO CURE; OR


(II)                                  ANY MATERIAL BREACH OF THIS EMPLOYMENT
AGREEMENT ON THE PART OF THE COMPANY (INCLUDING, BUT NOT LIMITED TO, ANY
DECREASE IN THE BASE SALARY WITHOUT THE CONSENT OF THE EXECUTIVE), AFTER NOTICE
TO THE CHIEF EXECUTIVE OFFICER, AND A THIRTY (30) DAY OPPORTUNITY TO CURE;
PROVIDED, HOWEVER, THAT EXECUTIVE IS NOT IN MATERIAL BREACH OF ANY OF THE TERMS
OF THIS EMPLOYMENT AGREEMENT.


(F)            GENERAL RELEASE.  THE RECEIPT OF ANY PAYMENT AS SET FORTH IN
SECTIONS 11(D)-(E) ABOVE SHALL BE CONTINGENT UPON EXECUTIVE’S EXECUTION OF AN
AGREEMENT ACCEPTABLE TO THE COMPANY THAT (I) WAIVES ANY RIGHTS THE EXECUTIVE MAY
OTHERWISE HAVE AGAINST THE COMPANY AND ITS AFFILIATES, (II) RELEASES THE COMPANY
AND ITS AFFILIATES FROM ACTIONS, SUITS, CLAIMS, PROCEEDINGS AND DEMANDS RELATED
TO THE PERIOD OF EMPLOYMENT AND/OR THE TERMINATION OF EMPLOYMENT, AND
(III) CONTAINS CERTAIN OTHER STANDARD OBLIGATIONS WHICH SHALL BE SET FORTH AT
THE TIME OF THE TERMINATION.  FOR PURPOSES OF THIS EMPLOYMENT AGREEMENT, THE
TERM “AFFILIATES” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, ASSOCIATION,
JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ASSOCIATION OR OTHER ENTITY (OTHER
THAN THE COMPANY) THAT DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY INCLUDING, WITHOUT LIMITATION, ANY MEMBER OF AN AFFILIATED GROUP OF
WHICH THE COMPANY IS A COMMON PARENT CORPORATION AS PROVIDED IN SECTION 1404 OF
THE CODE.

(g)           Survival.  Termination of the Employment Period in accordance with
this Section 11, or expiration of the Employment Period, will not affect the
provisions of this Employment Agreement that survive such termination,
including, without limitation, the provisions in the Confidentiality, Inventions
and Non-Solicitation Agreement and in Section 9 of this Employment Agreement,
and will not limit either party’s ability to pursue remedies at law or equity.


12.           EXECUTIVE ASSISTANCE.  BOTH DURING AND AFTER EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL, UPON REASONABLE NOTICE, FURNISH
THE COMPANY WITH SUCH INFORMATION AS MAY BE IN EXECUTIVE’S POSSESSION OR
CONTROL, AND COOPERATE WITH THE COMPANY, AS THE COMPANY MAY REASONABLY REQUEST
(WITH DUE CONSIDERATION TO EXECUTIVE’S BUSINESS ACTIVITIES AND OBLIGATIONS AFTER
THE EMPLOYMENT PERIOD), IN CONNECTION WITH ANY LITIGATION, CLAIM, OR OTHER
DISPUTE IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES IS OR MAY BECOME A PARTY. 
THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY EXECUTIVE IN FULFILLING EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION
12.


13.           EFFECT OF PRIOR AGREEMENTS.  THIS EMPLOYMENT AGREEMENT, THE
MANAGEMENT AGREEMENT, THE STOCKHOLDERS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION
AGREEMENTCONTAIN THE ENTIRE UNDERSTANDING AMONG PARENT, THE COMPANY AND
EXECUTIVE RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
EMPLOYMENT AGREEMENT AMONG EXECUTIVE, PARENT AND THE COMPANY OR OTHER AGREEMENT

7


--------------------------------------------------------------------------------



RELATING TO THE SUBJECT MATTER HEREOF BETWEEN PARENT, THE COMPANY AND
EXECUTIVE.  EXECUTIVE AGREES AND ACKNOWLEDGES THAT HE IS ENTITLED TO NO BENEFITS
OR COMPENSATION AND HAS NO OTHER RIGHTS AGAINST THE COMPANY, THE PARENT, AND
THEIR AFFILIATES, EXCEPT AS OTHERWISE SET FORTH IN THIS EMPLOYMENT AGREEMENT
AND, TO THE EXTENT ANY SUCH BENEFITS, COMPENSATION OR RIGHTS ARE OWED TO HIM,
EXPRESSLY WAIVES SUCH BENEFITS, COMPENSATION AND RIGHTS.


14.           MODIFICATION AND WAIVER.  THIS EMPLOYMENT AGREEMENT MAY NOT BE
MODIFIED OR AMENDED, NOR MAY ANY PROVISIONS OF THIS EMPLOYMENT AGREEMENT BE
WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES. NO WRITTEN
WAIVER WILL BE DEEMED TO BE A CONTINUING WAIVER UNLESS SPECIFICALLY STATED
THEREIN, AND EACH SUCH WAIVER WILL OPERATE ONLY AS TO THE SPECIFIC TERM OR
CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR
THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.


15.           SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS
EMPLOYMENT AGREEMENT IS HELD INVALID, SUCH INVALIDITY WILL NOT AFFECT ANY OTHER
PROVISION OF THIS EMPLOYMENT AGREEMENT, AND EACH PROVISION WILL TO THE FULL
EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.  IF ANY PROVISION
OF THIS EMPLOYMENT AGREEMENT IS HELD INVALID IN PART, SUCH INVALIDITY WILL IN NO
WAY AFFECT THE REST OF SUCH PROVISION, AND THE REST OF SUCH PROVISION, TOGETHER
WITH ALL OTHER PROVISIONS OF THIS EMPLOYMENT AGREEMENT, WILL, TO THE FULL EXTENT
CONSISTENT WITH LAW, CONTINUE IN FULL FORCE AND EFFECT.


16.           NOTICES.  ANY NOTICE, CONSENT, WAIVER AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED PURSUANT TO THE PROVISIONS OF THIS EMPLOYMENT AGREEMENT
MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN PROPERLY GIVEN (A) WHEN
DELIVERED BY HAND; (B) WHEN SENT BY TELECOPIER (WITH ACKNOWLEDGMENT OF COMPLETE
TRANSMISSION), PROVIDED THAT A COPY IS MAILED BY U.S. CERTIFIED MAIL, RETURN
RECEIPT REQUESTED; (C) THREE (3) DAYS AFTER SENT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED; OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE TO THE APPROPRIATE ADDRESSES AND
TELECOPIER NUMBERS SET FORTH BELOW:

If to the Company:

 

 

 

 

 

 

 

VICORP Restaurants, Inc.

 

VICORP Restaurants, Inc.

 

c/o Wind Point Partners

 

400 West 48th Avenue

 

Suite 3700

 

Denver, Colorado   80216

 

676 North Michigan Avenue

 

Attn:   Debra Koenig

 

Chicago, Illinois   60611

 

Fax:    (303) 672-2606

 

Attn:   Michael Solot

 

 

 

Fax:    (312) 255-4820

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Sachnoff & Weaver, Ltd.

 

 

 

30 South Wacker Drive

 

 

 

Suite 2900

 

 

 

Chicago, Illinois   60606

 

 

 

Attn:   Seth M. Hemming, Esq.

 

 

 

Fax:   (312) 207-6400

 

 

 

 

 

 

 

If to Executive:

 

 

 

 

 

 

 

Tim Casey

 

 

 

344 Cove Drive

 

 

 

Coppell, Texas 75019

 

 

 

 

8


--------------------------------------------------------------------------------


Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 16.


17.           THIRD PARTY BENEFICIARIES.  NOTHING HEREIN EXPRESSED OR IMPLIED IS
INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON OR ENTITY,
OTHER THAN THE PARTIES TO THIS EMPLOYMENT AGREEMENT AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF
THIS EMPLOYMENT AGREEMENT.


18.           HEADINGS.  THE HEADINGS AND OTHER CAPTIONS IN THIS EMPLOYMENT
AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND WILL NOT CONTROL
THE MEANING AND INTERPRETATION OF ANY PROVISION OF THIS EMPLOYMENT AGREEMENT.


19.           GOVERNING LAW; ARBITRATION.  THIS EMPLOYMENT AGREEMENT HAS BEEN
EXECUTED IN THE STATE OF ILLINOIS, AND ITS VALIDITY, INTERPRETATION,
PERFORMANCE, AND ENFORCEMENT WILL BE GOVERNED BY THE LAWS OF SUCH STATE, EXCEPT
WITH RESPECT TO CONFLICTS OF LAWS PRINCIPLES.  EXCEPT FOR DISPUTES ARISING OUT
OF AN ALLEGED VIOLATION OF THE RESTRICTIVE COVENANTS SET FORTH IN THE
CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION AGREEMENTAND IN SECTION 9 OF
THIS EMPLOYMENT AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO ANY PROVISION OF THIS EMPLOYMENT AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT
REFERRED TO HEREIN SHALL BE RESOLVED BY ARBITRATION.  THE ARBITRATION PROCESS
SHALL BE INSTIGATED BY EITHER PARTY GIVING WRITTEN NOTICE TO THE OTHER OF THE
DESIRE FOR ARBITRATION AND THE FACTUAL ALLEGATIONS UNDERLYING THE BASIS FOR THE
DISPUTE.  THE ARBITRATION SHALL BE CONDUCTED BY SUCH ALTERNATIVE DISPUTE
RESOLUTION SERVICE AS IS AGREED TO BY THE PARTIES, OR, FAILING SUCH AGREEMENT
WITHIN THIRTY (30) DAYS AFTER SUCH DISPUTE ARISES, BY ARBITRATORS SELECTED AS
DESCRIBED BELOW IN ACCORDANCE WITH THE RULES AND PROCEDURES ESTABLISHED BY THE
AMERICAN ARBITRATION ASSOCIATION.  ONLY A PERSON WHO IS A PRACTICING LAWYER
ADMITTED TO A STATE BAR MAY SERVE AS AN ARBITRATOR.  EACH PARTY SHALL SELECT ONE
ARBITRATOR, AND THOSE ARBITRATORS SHALL CHOOSE A THIRD ARBITRATOR; THESE
ARBITRATORS SHALL CONSTITUTE THE PANEL.  THE AMERICAN ARBITRATION ASSOCIATION
RULES FOR EMPLOYMENT ARBITRATION SHALL CONTROL ANY DISCOVERY CONDUCTED IN
CONNECTION WITH THE ARBITRATION.  THE EXPENSES OF ARBITRATION (OTHER THAN
ATTORNEYS’ FEES) SHALL BE SHARED AS DETERMINED BY ARBITRATION.  EACH SIDE TO THE
CLAIM OR CONTROVERSY SHALL PAY THEIR OWN ATTORNEYS’ FEES.  ANY RESULT REACHED BY
THE PANEL SHALL BE BINDING ON ALL PARTIES TO THE ARBITRATION, AND NO APPEAL MAY
BE TAKEN.  IT IS AGREED THAT ANY PARTY TO ANY AWARD RENDERED IN SUCH ARBITRATION
PROCEEDING MAY SEEK A JUDGMENT UPON THE AWARD AND THAT JUDGMENT MAY BE ENTERED
THEREON BY ANY COURT HAVING JURISDICTION.  THE ARBITRATION SHALL BE CONDUCTED IN
THE STATE OF COLORADO.


20.           NON-ASSIGNABILITY/BINDING EFFECT.  THE EXECUTIVE ACKNOWLEDGES THAT
THE SERVICES TO BE RENDERED BY HIM ARE UNIQUE AND PERSONAL.  ACCORDINGLY, THE
EXECUTIVE MAY NOT ASSIGN ANY OF HER RIGHTS OR DELEGATE ANY OF HIS DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT.  THE RIGHTS AND OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF THE COMPANY.

9


--------------------------------------------------------------------------------



21.           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS EMPLOYMENT
AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS
THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST
ANY PERSON.

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer and Executive has signed this Employment
Agreement, as of the date first above written.

VICORP Restaurants, Inc.

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

Tim Casey

 

 

10


--------------------------------------------------------------------------------


EXHIBIT A

CONFIDENTIALITY, INVENTIONS AND NON-SOLICITATION AGREEMENT

In consideration of employment by VICORP Restaurants, Inc., a Colorado
corporation, its successors or assigns (the “Company”) of Tim Casey
(“Executive”), it is understood and agreed as follows:

1.             Confidential Information.

(a)                                  Executive acknowledges that the
Confidential Information (as defined below) constitutes a protectible business
interest of the Company and its parent VI Acquisition Corp., a Delaware
corporation (“Parent”) and covenants and agrees that at all times during the
period of Executive’s employment, and at all times after termination of such
employment, Executive will not, directly or indirectly, disclose, furnish, make
available or utilize any Confidential Information other than in the course of
performing duties as an employee of the Company.  Executive will abide by
Company policies and rules as may be established from time to time by it for the
protection of its Confidential Information.  Executive agrees that in the course
of employment with the Company Executive will not bring to the Company’s offices
nor use, disclose to the Company, or induce the Company to use, any confidential
information or documents belonging to others.  Executive’s obligations under
this Section 1.a. with respect to particular Confidential Information will
survive expiration or termination of this Confidentiality, Inventions and
Non-Solicitation Agreement (this “Agreement”), and Executive’s employment with
the Company, and will terminate only at such time (if any) as the Confidential
Information in question becomes generally known to the public other than through
a breach of Executive’s obligations under this Agreement.

(b)                                 As used in this Agreement, the term
“Confidential Information” means any and all confidential, proprietary or trade
secret information, whether disclosed, directly or indirectly, verbally, in
writing or by any other means in tangible or intangible form, including that
which is conceived or developed by Executive, applicable to or in any way
related to: (i) the present or future business of Parent, the Company or any of
their Affiliates (as defined below); (ii) the research and development of
Parent, the Company or any of their Affiliates; or (iii) the business of any
client or vendor of Parent, the Company or any of their Affiliates.  Such
Confidential Information includes the following property or information of
Parent, the Company and their Affiliates, by way of example and without
limitation:  trade secrets, processes, formulas, data, program documentation,
customer lists, designs, drawings, algorithms, source code, object code,
know-how, improvements, inventions, licenses, techniques, all plans or
strategies for marketing, development and pricing, business plans, financial
statements, profit margins and all information concerning existing or potential
clients, suppliers or vendors.  Confidential Information of Parent and the
Company also means all similar information disclosed to Parent or the Company by
third parties which is


--------------------------------------------------------------------------------


subject to confidentiality obligations.  The term “Affiliates” means (i) all
persons or entities controlling, controlled by or under common control with,
Parent and/or the Company, (ii) all companies or entities in which Parent or the
Company own an equity interest and (iii) all predecessors, successors and
assigns of the those Affiliates identified in (i) and (ii).

2.             Return of Materials.  Upon termination of employment with the
Company, and regardless of the reason for such termination, Executive will leave
with, or promptly return to, the Company all documents, records, notebooks,
magnetic tapes, disks or other materials, including all copies, in Executive’s
possession or control which contain Confidential Information or any other
information concerning Parent, the Company, any of their Affiliates or any of
their respective products, services or clients, whether prepared by the
Executive or others.

3.             Inventions as Sole Property of the Company.

(A)                                  EXECUTIVE COVENANTS AND AGREES THAT ALL
INVENTIONS (AS DEFINED BELOW) SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY.

(B)                                 AS USED IN THIS AGREEMENT, THE TERM
“INVENTIONS” MEANS ANY AND ALL INVENTIONS, DEVELOPMENTS, DISCOVERIES,
IMPROVEMENTS, WORKS OF AUTHORSHIP, CONCEPTS OR IDEAS, OR EXPRESSIONS THEREOF,
WHETHER OR NOT SUBJECT TO PATENTS, COPYRIGHT, TRADEMARK, TRADE SECRET PROTECTION
OR OTHER INTELLECTUAL PROPERTY RIGHT PROTECTION (IN THE UNITED STATES OR
ELSEWHERE), AND WHETHER OR NOT REDUCED TO PRACTICE, CONCEIVED OR DEVELOPED BY
EXECUTIVE WHILE EMPLOYED WITH THE COMPANY OR WITHIN ONE (1) YEAR FOLLOWING
TERMINATION OF SUCH EMPLOYMENT WHICH RELATE TO OR RESULT FROM THE ACTUAL OR
ANTICIPATED BUSINESS, WORK, RESEARCH OR INVESTIGATION OF PARENT, THE COMPANY OR
ANY OF THEIR AFFILIATES OR WHICH ARE SUGGESTED BY OR RESULT FROM ANY TASK
ASSIGNED TO OR PERFORMED BY EXECUTIVE FOR PARENT, THE COMPANY OR ANY OF THEIR
AFFILIATES.

(C)                                  EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL
WORKS OF AUTHORSHIP WHICH ARE MADE BY HER (SOLELY OR JOINTLY) ARE WORKS MADE FOR
HIRE UNDER THE UNITED STATES COPYRIGHT ACT (17 U.S.C., ET SEQ.).

(D)                                 EXECUTIVE AGREES TO PROMPTLY DISCLOSE TO THE
COMPANY ALL INVENTIONS, ALL ORIGINAL WORKS OF AUTHORSHIP AND ALL WORK PRODUCT
RELATING THERETO.  THIS DISCLOSURE WILL INCLUDE COMPLETE AND ACCURATE COPIES OF
ALL SOURCE CODE, OBJECT CODE OR MACHINE-READABLE COPIES, DOCUMENTATION, WORK
NOTES, FLOW-CHARTS, DIAGRAMS, TEST DATA, REPORTS, SAMPLES AND OTHER TANGIBLE
EVIDENCE OR RESULTS (COLLECTIVELY, “TANGIBLE EMBODIMENTS”) OF SUCH INVENTIONS,
WORKS OF AUTHORSHIP AND WORK PRODUCT.  ALL TANGIBLE EMBODIMENTS OF ANY
INVENTION, WORK OF AUTHORSHIP OR WORK PRODUCT RELATED THERETO WILL BE DEEMED TO
HAVE BEEN ASSIGNED TO THE COMPANY AS A RESULT OF THE ACT OF EXPRESSING ANY
INVENTION OR WORK OF AUTHORSHIP THEREIN.

(E)                                  EXECUTIVE HEREBY ASSIGNS TO THE COMPANY
(TOGETHER WITH THE RIGHT TO PROSECUTE OR SUE FOR INFRINGEMENTS OR OTHER
VIOLATIONS OF THE SAME) THE ENTIRE WORLDWIDE RIGHT, TITLE AND INTEREST TO ANY
SUCH INVENTIONS OR WORKS MADE FOR HIRE, AND EXECUTIVE

2


--------------------------------------------------------------------------------


AGREES TO PERFORM, DURING AND AFTER EMPLOYMENT, ALL ACTS DEEMED NECESSARY OR
DESIRABLE BY THE COMPANY TO PERMIT AND ASSIST IT, AT THE COMPANY’S EXPENSE, IN
REGISTERING, RECORDING, OBTAINING, MAINTAINING, DEFENDING, ENFORCING AND
ASSIGNING INVENTIONS OR WORKS MADE FOR HIRE IN ANY AND ALL COUNTRIES.  EXECUTIVE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS EXECUTIVE’S AGENTS AND ATTORNEYS-IN-FACT TO ACT FOR AND
IN EXECUTIVE’S BEHALF AND INSTEAD OF EXECUTIVE, TO EXECUTE AND FILE ANY
DOCUMENTS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE ABOVE
PURPOSES WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY EXECUTIVE; THIS
DESIGNATION AND APPOINTMENT CONSTITUTES AN IRREVOCABLE POWER OF ATTORNEY AND IS
COUPLED WITH AN INTEREST.

(F)                                    WITHOUT LIMITING THE GENERALITY OF ANY
OTHER PROVISION OF THIS SECTION 3, EXECUTIVE HEREBY AUTHORIZES THE COMPANY AND
EACH OF ITS AFFILIATES (AND THEIR RESPECTIVE SUCCESSORS) TO MAKE ANY DESIRED
CHANGES TO ANY PART OF ANY INVENTION, TO COMBINE IT WITH OTHER MATERIALS IN ANY
MANNER DESIRED, AND TO WITHHOLD EXECUTIVE’S IDENTITY IN CONNECTION WITH ANY
DISTRIBUTION OR USE THEREOF ALONE OR IN COMBINATION WITH OTHER MATERIALS.

(G)                                 PURSUANT TO THE ILLINOIS EMPLOYEE PATENT
ACT, PUBLIC ACT 83-493, THIS AGREEMENT DOES NOT APPLY TO ANY INVENTION FOR WHICH
NO EQUIPMENT, SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF PARENT OR THE
COMPANY WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON EXECUTIVE’S OWN TIME,
UNLESS (1) THE INVENTION RELATES (A) TO THE BUSINESS OF PARENT OR THE COMPANY OR
(B) TO PARENT’S OR THE COMPANY’S ACTUAL DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT; OR (2) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE
FOR PARENT OR THE COMPANY.

(H)                                 THE OBLIGATIONS OF EXECUTIVE SET FORTH IN
THIS SECTION 3 (INCLUDING, BUT NOT LIMITED TO, THE ASSIGNMENT OBLIGATIONS) WILL
CONTINUE BEYOND THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH RESPECT TO
INVENTIONS CONCEIVED OR MADE BY EXECUTIVE ALONE OR IN CONCERT WITH OTHERS DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND DURING THE ONE (1) YEAR THEREAFTER,
WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE.  THESE OBLIGATIONS WILL BE
BINDING UPON EXECUTIVE AND EXECUTIVE’S EXECUTORS, ADMINISTRATORS AND OTHER
REPRESENTATIVES.

4.                                       LIST OF PRIOR INVENTIONS.  ALL
INVENTIONS WHICH EXECUTIVE HAS MADE PRIOR TO EMPLOYMENT BY THE COMPANY ARE
EXCLUDED FROM THE SCOPE OF THIS AGREEMENT.  AS A MATTER OF RECORD, EXECUTIVE HAS
SET FORTH ON ANNEX I HERETO A COMPLETE LIST OF THOSE INVENTIONS WHICH MIGHT
RELATE TO PARENT’S OR THE COMPANY’S BUSINESS AND WHICH HAVE BEEN MADE BY
EXECUTIVE PRIOR TO EMPLOYMENT WITH THE COMPANY.  EXECUTIVE REPRESENTS THAT SUCH
LIST IS COMPLETE.  IF NO LIST IS ATTACHED, EXECUTIVE REPRESENTS THAT THERE ARE
NO PRIOR INVENTIONS.

5.             Non-Solicitation.

(a)                                  Executive will not, during the term of
Executive’s employment with the Company and for two (2) years thereafter (the
“Restricted Period”) (whether as an owner,

3


--------------------------------------------------------------------------------


partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise) with or through any individual or entity:

i.              employ, engage or explicitly solicit for employment any
individual who is, or was at any time during the twelve-month period immediately
prior to the termination of Executive’s employment with the Company for any
reason, an employee of Parent, the Company or any of their Affiliates or
otherwise seek to adversely influence or alter such individual’s relationship
with Parent, the Company or any of their Affiliates; or

ii.             explicitly solicit or encourage any individual or entity that
is, or was during the twelve-month period immediately prior to the termination
of Executive’s employment with the Company for any reason, a customer or vendor
of Parent or the Company to terminate or otherwise alter his, her or its
relationship with Parent or the Company.

(b)                                 The Restricted Period shall be extended for
a period equal to any time period that Executive is in violation of this Section
5.

6.                                 EQUITABLE REMEDIES.  EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THE AGREEMENTS AND COVENANTS SET FORTH IN THIS AGREEMENT ARE
REASONABLE AND NECESSARY FOR THE PROTECTION OF PARENT’S AND THE COMPANY’S
BUSINESS INTERESTS, THAT IRREPARABLE INJURY WILL RESULT TO PARENT AND THE
COMPANY IF EXECUTIVE BREACHES ANY OF THE TERMS OF SAID COVENANTS, AND THAT IN
THE EVENT OF EXECUTIVE’S ACTUAL OR THREATENED BREACH OF ANY SUCH COVENANTS,
PARENT AND THE COMPANY WILL HAVE NO ADEQUATE REMEDY AT LAW.  EXECUTIVE
ACCORDINGLY AGREES THAT, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH BY
EXECUTIVE OF ANY OF SAID COVENANTS, PARENT AND THE COMPANY WILL BE ENTITLED TO
IMMEDIATE INJUNCTIVE AND OTHER EQUITABLE RELIEF, WITHOUT POSTING BOND OR OTHER
SECURITY AND WITHOUT THE NECESSITY OF SHOWING ACTUAL MONETARY DAMAGES.  NOTHING
IN THIS SECTION 6 WILL BE CONSTRUED AS PROHIBITING PARENT OR THE COMPANY FROM
PURSUING ANY OTHER REMEDIES AVAILABLE TO THEM FOR SUCH BREACH OR THREATENED
BREACH, INCLUDING THE RECOVERY OF ANY DAMAGES THAT THEY ARE ABLE TO PROVE.

7.                                 NO RIGHT TO EMPLOYMENT.  NO PROVISION OF THIS
AGREEMENT SHALL GIVE EXECUTIVE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR ANY OF ITS AFFILIATES, CREATE ANY INFERENCE AS TO THE LENGTH OF
EMPLOYMENT OF EXECUTIVE, AFFECT THE RIGHT OF THE COMPANY OR ITS AFFILIATES TO
TERMINATE THE EMPLOYMENT OF EXECUTIVE, WITH OR WITHOUT CAUSE, OR GIVE EXECUTIVE
ANY RIGHT TO PARTICIPATE IN ANY EXECUTIVE WELFARE OR BENEFIT PLAN OR OTHER
PROGRAM OF THE COMPANY OR ANY OF ITS AFFILIATES.

8.                                 MODIFICATION AND WAIVER.  THIS AGREEMENT MAY
NOT BE MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTIES.  NO TERM OR CONDITION OF THIS AGREEMENT WILL BE DEEMED TO HAVE BEEN
WAIVED, EXCEPT BY WRITTEN INSTRUMENT OF THE PARTY CHARGED WITH SUCH WAIVER.  NO
SUCH WRITTEN WAIVER WILL BE DEEMED TO BE A CONTINUING WAIVER UNLESS SPECIFICALLY
STATED THEREIN, AND EACH SUCH WAIVER WILL OPERATE ONLY AS TO THE SPECIFIC TERM
OR CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION
FOR THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.

4


--------------------------------------------------------------------------------


9.                                 SEVERABILITY.  EXECUTIVE ACKNOWLEDGES THAT
THE AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT ARE ESSENTIAL TO
PROTECT PARENT, THE COMPANY AND THEIR GOODWILL.  EACH OF THE COVENANTS IN THIS
AGREEMENT WILL BE CONSTRUED AS INDEPENDENT OF ANY OTHER COVENANTS OR OTHER
PROVISIONS OF THIS AGREEMENT.  IT IS THE INTENTION AND DESIRE OF THE PARTIES
THAT THE COURT TREAT ANY PROVISIONS OF THIS AGREEMENT WHICH ARE NOT FULLY
ENFORCEABLE AS HAVING BEEN MODIFIED TO THE EXTENT DEEMED NECESSARY BY THE COURT
TO RENDER THEM REASONABLE AND ENFORCEABLE AND THAT THE COURT ENFORCE THEM TO
SUCH EXTENT.

10.                                 NOTICES. ANY NOTICE, CONSENT, WAIVER AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN PROPERLY GIVEN (A)
WHEN DELIVERED BY HAND; (B) WHEN SENT BY TELECOPIER (WITH ACKNOWLEDGMENT OF
COMPLETE TRANSMISSION), PROVIDED THAT A COPY IS MAILED BY U.S. CERTIFIED MAIL,
RETURN RECEIPT REQUESTED; (C) THREE (3) DAYS AFTER SENT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED; OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE TO THE APPROPRIATE ADDRESSES
AND TELECOPIER NUMBERS SET FORTH BELOW:

If to the Company:

 

 

 

 

 

 

 

VICORP Restaurants, Inc.

 

VICORP Restaurants, Inc.

 

c/o Wind Point Partners

 

400 West 48th Avenue

 

Suite 3700

 

Denver, Colorado   80216

 

676 North Michigan Avenue

 

Attn:   Debra Koenig

 

Chicago, Illinois   60611

 

Fax:    (303) 672-2606

 

Attn:   Michael Solot

 

 

 

Fax:    (312) 255-4820

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Sachnoff & Weaver, Ltd.

 

 

 

30 South Wacker Drive

 

 

 

Suite 2900

 

 

 

Chicago, Illinois   60606

 

 

 

Attn:   Seth M. Hemming, Esq.

 

 

 

Fax:   (312) 207-6400

 

 

 

 

 

 

 

If to Executive:

 

 

 

 

 

 

 

Tim Casey

 

 

 

344 Cove Drive

 

 

 

Coppell, Texas 75019

 

 

 

 

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 10.

5


--------------------------------------------------------------------------------


11.                                 HEADINGS.  THE HEADINGS AND OTHER CAPTIONS
IN THIS AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND WILL NOT
CONTROL THE MEANING AND INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.

12.                                 GOVERNING LAW.  THIS AGREEMENT HAS BEEN
EXECUTED IN THE STATE OF ILLINOIS, AND ITS VALIDITY, INTERPRETATION,
PERFORMANCE, AND ENFORCEMENT WILL BE GOVERNED BY THE LAWS OF SUCH STATE, EXCEPT
WITH RESPECT TO CONFLICTS OF LAWS PRINCIPLES.

13.                                 BINDING EFFECT.  THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF EXECUTIVE, THE COMPANY, AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THE COMPANY WILL BE ENTITLED TO
ASSIGN ITS RIGHTS AND DUTIES UNDER THIS AGREEMENT PROVIDED THAT THE COMPANY WILL
REMAIN LIABLE TO EXECUTIVE SHOULD SUCH ASSIGNEE FAIL TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.

14.                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PERSON.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, as of the date
written below.

EXECUTIVE

 

 

 

 

 

 

 

Date:  April     , 2006

 

 

 

Tim Casey

 

 

 



VICORP Restaurants, Inc.

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------